 1

 2

 3

 4

 5                                                             JS-6
 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   GREGORY BOWMAN,                         Case No. ED CV 19-0184 RGK
                                                       (RAO)
12                       Petitioner,
13          v.
                                             JUDGMENT
14   STATE OF CALIFORNIA,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20   is dismissed without prejudice.
21

22

23   DATED: September 27, 2019
24

25
                                        R. GARY KLAUSNER
26                                      UNITED STATES DISTRICT JUDGE
27

28
